DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.
Response to Amendment
	Applicant’s amendments to claims 1 and 2 in the reply filed 8 February 2021 are acknowledged by the Examiner.
	Claims 1-6 are pending in the current action.
Response to Arguments
With respect to claim 1 and 2, Applicant argues that Hill et al and Trinh et al alone do not meet each respective limitation of the amended claims. As necessitated by the amendments, new grounds of rejection have been made.
Hill et al and Trinh et al each remain the primary references in their respective independent claims as both of the references continue to share structural and functional characteristics with the claimed device and method.
Claim Objections
Claim 4 is objected to because of the following informalities: it is suggested that the claim should recite “wherein the pocket and the opening in the base each comprise a height” or something similar for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US 5148804) in view of Bart (US 4736088).
With respect to claim 1, Hill et al discloses A method of treating a wound on a patient with a strapped bandage with heating and/or cooling (Fig 9, method step shown; col 5 ln 15-20, method of thermal treatment detailed), comprising: providing a bandage with two adjustable straps (Fig 3, straps 37/37, adjustable relative to attachment point 41; interpreted as a bandage as it is a flexible strip or band used to cover, strengthen, or compress something- Merriam Webster), a base defining an upper external surface and a lower external surface (Fig 3, Fig 4, base 14 with internal surface 25 and external surface 16), the base defining an opening on one end and a pocket within the base between the upper external surface and the lower external surface (Fig 1, opening 30 between the surfaces 25/16 is a pocket), the opening and pocket adapted to receive a heating and cooling packet therein (Fig 1, temperature pack 44); inserting the heating and/or cooling packet into the opening and pocket (col 9 ln 60-65, inserting the thermal pack); securing the bandage to the patient at a location over the wound with the adjustable straps (Fig 9, method step shown); removing the heating and/or cooling packet from the pocket; and inserting another heating and/or cooling packet into the pocket (col 9 ln 65-70, col 10 ln 1-10, repeat step of insertion with second set of thermal packs).  
Hill is silent on and a removable absorbent section affixed to the lower external surface of the base.
Bart teaches an analogous thermal element 22 which resides in a pocket between outer layer 14/16/18 and inner layer 34/32 also having a removable absorbent section 36 affixed to the lower external surface of the base via hook/loop 38/40 (col 5 ln 25-35, flannel layer is inherently and detailed absorbent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill to further include the absorbent member as taught by Bart in order to allow for a body contacting member that may be removed for laundering (Bart col 3 ln 5-15). 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al (US 2004/0244414) in view of Bart.
With respect to claim 2, Trinh et al discloses A strapped bandage comprising: a base defining an upper external surface and a lower external surface (Fig 3, base 13 with external surface and internal surfaces 23/13 and 25/13 respectively, interpreted as a bandage as it is a flexible strip or band used to cover, strengthen, or compress something- Merriam Webster); two adjustable straps disposed through the base (Fig 1, straps 73/71, adjustable through loops 35 and 31); and a pocket defined within the base between the upper external surface and the lower external surface and accessible through an opening in the base (Fig 3, pocket 21 with opening between ends 23/25, shown between the surfaces 13/25 and 13/23).  
Trinh et al is silent on a removable absorbent section affixed to the lower external surface of the base.
Bart teaches an analogous thermal element 22 which resides in a pocket between outer layer 14/16/18 and inner layer 34/32 also having a removable absorbent section 36 affixed to the lower external surface of the base via hook/loop 38/40 (col 5 ln 25-35, flannel layer is inherently and detailed absorbent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Trinh et al to further include the absorbent member as taught by Bart in order to allow for a body contacting member that may be removed for laundering (Bart col 3 ln 5-15). 
With respect to claim 3, Trinh et al/Bart discloses The strapped bandage of claim 2, wherein the pocket and the opening in the base each comprise a height, the height of the pocket and the opening in the base being substantially equivalent (Trinh et al Fig 3, pocket 21 with a height from connection 47 to opening, opening height is defined by the distance between movable material 23/25 and is capable of being substantially the same size as the pocket 21 as the opening is moveable between an expanded and contracted state).-1- CLEAN VERSION - 15/891595 ATTORNEY DOCKET NO. 73947.270024.2.US.UI  
With respect to claim 4, Trinh et al/Bart discloses The strapped bandage of claim 2, wherein the pocket and the opening in the base comprise a height, the height of the pocket being greater than the height of the opening in the base (Trinh et al Fig 3, pocket 21 shown to have a height from connection 47 to opening, opening height is defined by the distance between movable material 23/25, pocket 21 height shown greater than the opening distance between ends 23/25).  
With respect to claim 5, Trinh et al/Bart discloses The strapped bandage of claim 2, wherein the opening and the pocket are defined by first and second interior sides (Trinh et al Fig 3, interior sides of member 13 shown to define the pocket 21).  
With respect to claim 6, Trinh et al/Bart discloses The strapped bandage of claim 5, wherein the first and second interior sides comprise a common endpoint (Trinh et al Fig 3, common endpoint is seam 47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/             Examiner, Art Unit 3786